Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US11333749)  in view of Gu et al. (US20180157330A1).
Consider claim 1,  Wang discloses a method for recognizing a posture of a target, comprising (col. 5, lines 20-21 disclose a method for determining a motion trajectory of a target): acquiring a first receiving signal and a second receiving signal upon scattering of a transmitting signal from a target to be recognized, wherein the transmitting signal is transmitted by a transmitting antenna of a radar (col. 5, lines 21-23 disclose acquiring a transmitted signal, a first echo signal, and a second echo signal of a frequency modulated continuous wave radar), the first receiving signal is received by a first receiving antenna of the radar, the second receiving signal is received by a second receiving antenna of the radar, and the radar comprises at least two receiving antennas (col. 5, lines 42-47 discloses a transmitting antenna of a frequency modulated continuous wave radar 11 transmits a signal, and two receiving antennas of the frequency modulated continuous wave radar 11 receive a first echo signal and a second echo signal respectively after the transmitted signal is reflected by a drone 13); determining a first baseband signal according to the first receiving signal and the transmitting signal, and determining a second baseband signal according to the second receiving signal and the transmitting signal (col. 5, lines 23-25 disclose determining a beat signal between the transmitted signal and the first echo signal (tantamount to determining first baseband from first receiving signal and transmitting signal). Fig. 2, S105 discloses calculating a difference frequency signal between the first echo signal and the second echo signal according to a frequency shift of the first echo signal and a frequency shift of the second echo signal (it would be necessary to determine the beat signal between the transmitted signal and the second echo ((signal in time domain) ) before the frequency shift of the signal (i.e. frequency domain)).
Wang fails to specifically disclose determining a category of the posture of the target to be recognized according to the first baseband signal and the second baseband signal.  
However, Gu discloses determining a category of the posture of the target to be recognized according to the first baseband signal and the second baseband signal (Fig. 11 discloses demodulating first and second return signals to generate first and second set of baseband quadrature signals. The absolute distance and relative movement information are extracted based on the baseband signals and identifying a gesture using the absolute distance and relative movement information. Para 39 discloses processing pipeline component 218 processes digital samples to extract any suitable type of desired information, such as absolute distance and relative movement detection , specific micro-gesture identification , etc . In some cases , extracting the desired information occurs in multiple stages , such as through the stages of a pipeline processing pipeline component can utilize a digital signal processing stage to perform basic classification of a target object ( e . g . , velocity information , directional movement information , presence , shape , size , orientation ) , which is then used in a machine learning stage to extract features about the target object which are then used to identify in-the-air gestures (e.g . , finger tapping, swipe movements , an eye blink , mouthing a word, a head-shake (i.e. different category of postures)).
It would have been obvious at the time of the effective filing date of the application to have  modified Wang to incorporate the teachings of Gu et al. to include determining a category of the posture of the target to be recognized according to the first baseband signal and the second baseband signal, for the benefits of accurately identifying the posture of the target.
Consider claim 9, Wang discloses an electronic equipment for recognizing a posture of a target, comprising (col.3, lines 66-67 disclose electronic device for determining a motion trajectory of a target): a processor; and a memory, configured to store executable instructions of the processor; wherein the processor is configured to execute the executable instructions to implement steps of (col. 4, lines 1-4 disclose a memory for storing program instructions; and processor for calling and executing the program instructions in the memory to perform steps of the methods described in the first aspect.): acquiring a first receiving signal and a second receiving signal upon scattering of a transmitting signal from a target to be recognized, wherein the transmitting signal is transmitted by a transmitting antenna of a radar (col. 5, lines 21-23 disclose acquiring a transmitted signal, a first echo signal, and a second echo signal of a frequency modulated continuous wave radar), the first receiving signal is received by a first receiving antenna of the radar, the second receiving signal is received by a second receiving antenna of the radar, and the radar comprises at least two receiving antennas ( col. 5, lines 42-47 discloses a transmitting antenna of a frequency modulated continuous wave radar 11 transmits a signal, and two receiving antennas of the frequency modulated continuous wave radar 11 receive a first echo signal and a second echo signal respectively after the transmitted signal is reflected by a drone 13); determining a first baseband signal according to the first receiving signal and the transmitting signal, and determining a second baseband signal according to the second receiving signal and the transmitting signal (col. 5, lines 23-25 disclose determining a beat signal between the transmitted signal and the first echo signal (tantamount to determining first baseband from first receiving signal and transmitting signal). Fig. 2, S105 discloses calculating a difference frequency signal between the first echo signal and the second echo signal according to a frequency shift of the first echo signal and a frequency shift of the second echo signal (it would be necessary to determine the beat signal between the transmitted signal and the second echo before the frequency shift of the signal)).
Wang fails to specifically disclose determining a category of the posture of the target to be recognized according to the first baseband signal and the second baseband signal.  
However, Gu discloses determining a category of the posture of the target to be recognized according to the first baseband signal and the second baseband signal (Fig. 11 discloses demodulating first and second return signals to generate first and second set of baseband quadrature signals. The absolute distance and relative movement information are extracted based on the baseband signals and identifying a gesture using the absolute distance and relative movement information. Para 39 discloses processing pipeline component 218 processes digital samples to extract any suitable type of desired information, such as absolute distance and relative movement detection , specific micro-gesture identification , etc. In some cases , extracting the desired information occurs in multiple stages , such as through the stages of a pipeline processing pipeline component can utilize a digital signal processing stage to perform basic classification of a target object (e . g . , velocity information , directional movement information , presence , shape , size , orientation ) , which is then used in a machine learning stage to extract features about the target object which are then used to identify in-the-air gestures (e.g . , finger tapping, swipe movements, an eye blink, mouthing a word, a head-shake (i.e. different category of postures)).
It would have been obvious at the time of the effective filing date of the application to have  modified Wang to incorporate the teachings of Gu et al. to include determining a category of the posture of the target to be recognized according to the first baseband signal and the second baseband signal, for the benefits of accurately identifying the posture of the target.
Claims 2, 8, 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US11333749)  and Gu et al.(US20180157330A1), in view of Nanzer (Nanzer, J.A. & Zilevu, K.S., 2014. Dual interferometric-doppler measurements of the radial and angular velocity of humans. IEEE Transactions on Antennas and Propagation, 62(3), pp.1513–1517).
Consider claim 2 (as applied to claim 1 where Wang as modified by Gu et al. discloses the claimed invention), Wang discloses the method for recognizing a posture of a target according to claim 1, wherein the determining a category of the posture of the target to be recognized according to the first baseband signal and the second baseband signal comprises determining, according to the first baseband signal and the second baseband signal, radial velocity information of the target to be recognized by using a preset time-frequency analysis algorithm (col. 5, lines 23-30 disclose determining a beat signal between the transmitted signal and the first echo signal, and determine a difference frequency signal between the first echo signal and the second echo signal (fig. 2, S105 discloses calculating a difference frequency signal between the first echo signal and the second echo signal according to a frequency shift of the first echo signal and a frequency shift of the second echo signal (It would be necessary to determine the beat signal between the transmitted signal and the second echo before the frequency shift of the signal); then determining an initial position, a radial velocity and a tangential velocity of the target according to the beat signal and the difference frequency signal. Col. 7, lines 33-34 disclose performing short-time Fourier transform on the beat signal to determine a radial velocity of the target).
 Wang and Gu et al. did not specifically disclose performing interferometric processing on the first baseband signal and the second baseband signal to obtain transversal velocity information of the target to be recognized; and determining the category of the posture of the target to be recognized according to the transversal velocity information and the radial velocity information.  
However, Nanzer et al discloses performing interferometric processing on the first baseband signal and the second baseband signal to obtain transversal velocity information of the target to be recognized (see page 1514, fig. 2 & 3 disclose interferometric angular (tangential) velocity measurement); and determining the category of the posture of the target to be recognized according to the transversal velocity information and the radial velocity information (page 1513 discloses classification of targets based on transversal and radial velocity information).  
It would have been obvious at the time of the effective filing date of the application to have  modified Wang and Gu et al. to incorporate the teachings of Nanzer et al to include the limitations above, for the benefits to accurately identify the posture of a target in multiple dimensions.
Consider claim 8, Wang discloses the method for recognizing a posture of a target according to claim 2, wherein the preset time-frequency analysis algorithm is to perform a short-time Fourier transform on a signal to obtain a Micro-Doppler time-frequency spectrum (col. 13, lines 1-5 disclose performing a short-time Fourier transform on the beat signal to determine a frequency shift of the beat signal and calculate the radial velocity).  
Claim 10 is rejected using the same rationale for the rejection or claim 2.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 8.

Claims 3-4 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US11333749), Gu et al. (US20180157330A1) and Nanzer (Nanzer, J.A. & Zilevu, K.S., 2014. Dual interferometric-doppler measurements of the radial and angular velocity of humans. IEEE Transactions on Antennas and Propagation, 62(3), pp.1513–1517) in further view of Cao (CN109298412A).
Consider claim 3 (as applied to claim 1 where Wang and Gu et al. as modified by Nanzer disclose the claimed invention), Nanzer discloses the method for recognizing a posture of a target according to claim 2, wherein the performing interferometric processing on the first baseband signal and the second baseband signal to obtain transversal velocity information of the target to be recognized comprises: performing interferometric processing on the first baseband signal and the second baseband signal to obtain an interferometric signal (see page 1516 discloses digitizing the signals of each receiver allows the simultaneous measurement of the Doppler frequency shift and the interferometric frequency shift; the Doppler frequency shift is obtained by calculating the spectrogram of the complex signal of either of the two receivers, while the interferometric signal is calculated by first cross-correlating the two complex received signals and calculating the spectrogram from the result); determining, according to the interferometric signal, an interferometric time-frequency spectrum of the target to be recognized by using the preset time-frequency analysis algorithm (page 1515-1516 disclose time-frequency analysis using a short-time Fourier transform on interferometric signal).
Wang, Gu et al. and Nanzer fail to specifically disclose determining an interferometric empirical feature according to the interferometric time-frequency spectrum and a preset feature extraction algorithm, wherein the transversal velocity information comprises the interferometric empirical feature.
However, Cao discloses determining an interferometric empirical feature according to the interferometric time-frequency spectrum and a preset feature extraction algorithm, wherein the transversal velocity information comprises the interferometric empirical feature (page 3-4 disclose steps of measuring tangential velocity including Short Time Fourier Transform is carried out to obtained coherent signal, obtains coherent signal micro-doppler time-frequency spectral property. Each moment micro-doppler frequency is extracted and target tangential velocity is calculated).
It would have been obvious at the time of the effective filing date of the application to have  modified Wang, Gu et al., and Nanzer to incorporate the teachings of Cao to include the above limitation, for the benefits of accurately discriminating one target from another.
Consider claim 4, Wang discloses the method for recognizing a posture of a target according to claim 3, wherein the determining, according to the first baseband signal and the second baseband signal, radial velocity information of the target to be recognized by using a preset time-frequency analysis algorithm comprises: using the preset time-frequency analysis algorithm to determine a first time-frequency spectrum corresponding to the first baseband signal and a second time-frequency spectrum corresponding to the second baseband signal (col. 5, lines 23-30 disclose determining a beat signal between the transmitted signal and the first echo signal, and determine a difference frequency signal between the first echo signal and the second echo signal; then determining an initial position, a radial velocity and a tangential velocity of the target according to the beat signal and the difference frequency signal. Col. 7, lines 33-34 disclose performing short-time Fourier transform on the beat signal to determine a radial velocity of the target).  
Wang, Gu et al.  and Nanzer fail to specifically disclose determining a first empirical feature according to the first time-frequency spectrum and the preset feature extraction algorithm, and determining a second empirical feature according to the second time-frequency spectrum and the preset feature extraction algorithm, wherein the radial velocity information comprises the first empirical feature and the second empirical feature.
However, Cao discloses determining a first empirical feature according to the first time-frequency spectrum and the preset feature extraction algorithm, and determining a second empirical feature according to the second time-frequency spectrum and the preset feature extraction algorithm, wherein the radial velocity information comprises the first empirical feature and the second empirical feature (page 3 discloses Short Time Fourier Transform is carried out to the echo-signal for the 10GHz receiving antenna being located at space coordinates origin, Obtain signal micro-doppler time-frequency spectral property. Each moment micro-doppler frequency is extracted and target radial velocity is calculated).
It would have been obvious at the time of the effective filing date of the application to have  modified Wang, Gu et al., and Nanzer to incorporate the teachings of Cao to include the above limitation, for the benefits of accurately discriminating one target from another.
Claim 11 is rejected using the same rationale that was used for the rejection of claim 3.
Claim 12 is rejected using the same rationale that was used for the rejection of claim 4.
Claims 5 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US11333749), Gu et al.  (US20180157330A1), Nanzer (Nanzer, J.A. & Zilevu, K.S., 2014. Dual interferometric-doppler measurements of the radial and angular velocity of humans. IEEE Transactions on Antennas and Propagation, 62(3), pp.1513–1517)) and Cao (CN109298412A) in further view of Jiang (US20150186726A1).
Consider claim 5 (as applied to claim 1 where Wang, Gu et al.  and Nanzer as modified by CN109298412A disclose the claimed invention), Nanzer discloses the method for recognizing a posture of a target according to claim 4, wherein the determining the category of the posture of the target to be recognized according to the transversal velocity information and the radial velocity information comprises: determining, according to the transversal velocity information and the radial velocity information, the category of the posture of the target to be recognized(page 1513 discloses classification of targets based on transversal and radial velocity information).  
Wang, Gu et al., Nanzer and Cao fail to specifically disclose categorizing the posture of the target to be recognized by using a support vector machine with a linear kernel.
However, Jiang discloses categorizing the posture of the target to be recognized by using a support vector machine with a linear kernel (para 54 discloses SVM classifier of a linear kernel function is trained by using these training samples. If there are multiple scene categories, multiple classifiers are trained. A new image is given. A trained scene classifier is used to classify a feature).
It would have been obvious at the time of the effective filing date of the application to have  modified Wang, Gu et al., Nanzer and Cao to incorporate the teachings of Jiang to include the above limitation, for the benefits of providing accurate target classification.
Claim 13 is rejected using the same rationale that was used for the rejection of claim 5.
Allowable Subject Matter
Claims 6-7 & 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 will be allowable for showing the method for recognizing a posture of a target according to claim 5, wherein the preset 20feature extraction algorithm comprises: extraction of information on a centroid for positive frequencies and information on a centroid for negative frequencies in a time-frequency spectrum, wherein the information on the centroid comprises a frequency of the centroid and a time of the centroid, the time-frequency spectrum comprises the interferometric time-frequency spectrum, the first time-frequency 25spectrum and the second time-frequency spectrum, the positive frequency is a frequency when the target to be recognized moves toward the radar, and the negative frequency is a frequency when the target to be recognized moves away from the radar; and generation of empirical features according to the information on the centroid for the positive frequencies and the information on the centroid for the negative frequencies, wherein 30the empirical features comprise the interferometric empirical feature, the first empirical feature and the second empirical feature.
With reference to claim 6, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Claim 14 is also allowed for the same reason. In that the dependent claim 7 depends from the allowable dependent claim 6, claim 7 is allowable for at least, the reasons for which dependent claim 6 is allowable. Claim 15 is also allowable because it depends from allowable dependent claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648